Citation Nr: 1107730	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  00-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include tinea versicolor and vitiligo, (previously claimed as a 
skin disorder, now claimed as rash on back).

2.  Entitlement to service connection for a right foot disorder, 
to include hammer toes, (previously claimed as a right toe 
disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision issued by the Department 
of Veterans Affairs (VA ) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to service connection for a skin 
disorder (claimed as vitiligo) and a right toe disorder (claimed 
as blow toe).

In December 2002, a Travel Board hearing was held before a 
Veterans Law Judge at the Portland RO.  A transcript of that 
proceeding has been associated with the claims file.  That Judge 
is no longer with the Board.  The Veteran was informed of this 
fact in a May 2007 letter from the Board.  He was also advised 
that the law provides that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final determination of 
a veteran's claim, and was afforded the opportunity to testify at 
a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In May 2007, 
the Board received notice from the Veteran that he did not wish 
to have another hearing.  Accordingly, the Board finds that there 
is no hearing request pending at this time. See 38 C.F.R. § 
20.702(e) (2010).

The Board has previously considered this appeal.  In a May 2005 
decision, the Board denied the Veteran's claims.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated January 
2007, the Court vacated the Board decision and remanded the 
matter for readjudication.

Thereafter, in August 2007, the Board issued a second decision 
denying the Veteran's claims.  The Veteran again appealed the 
Board's decision to the Court.  In August 2008, while the case 
was pending before the Court, the VA Office of General Counsel 
and the Veteran's attorney filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's August 2007 
decision, and that it remand the case for further development and 
readjudication.  In September 2008, the Court granted the 
parties' Joint Motion, vacated the Board's August 2007 decision, 
and remanded the case to the Board for compliance with directives 
that were specified in the Joint Motion.

Additionally, the Board notes that, in April 2009, the RO issued 
a rating decision denying the claims listed above, based on a 
determination that new and material evidence had not been 
received since the Board's August 2007 decision.  However, as the 
Board's August 2007 decision has been vacated, there is no longer 
a final decision on the part of VA with respect to his original 
claim.  Accordingly, the Board concludes that the April 2009 
rating decision is effectively null and void.  See generally 38 
U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 
(2010). 
 
 In December 2009, the Board remanded the claims for additional 
development.  The requested development having been completed, 
the matter again is before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a skin disorder, to include tinea versicolor and 
vitiligo, that is etiologically related to a disease, injury, or 
event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a right foot disorder, to include hammer toes, that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  A skin disorder, to include tinea versicolor and vitiligo, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2010).

2.  A right foot disorder, to include hammer toes, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2001, May 2004, and December 2009 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  The letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The December 2009 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an 
experienced Veterans Service Organization or attorney and the 
Veteran has submitted private medical evidence and argument in 
support of his claims.  These arguments have referenced the 
applicable law and regulations necessary for the grant of service 
connection and have specifically argued that the evidence of 
record establishes entitlement to service connection on those 
bases.  Thus, the Board finds that the Veteran has actual 
knowledge as to the information and evidence necessary for him to 
prevail on his claim and is not prejudiced by a decision in this 
case.  As such, a remand for additional notice would serve no 
useful purpose and would in no way benefit the Veteran.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file, to the extent available.  In that regard, the 
Board notes that the claim was remanded in November 2003 to 
obtain records from the Portland VAMC between 1967 and 1997; 
however, despite multiple searches for such records the Portland 
VAMC has been unable to obtain additional records not already 
contained in the claims file.  All private treatment records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  Furthermore, the Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the 
Board remanded the Veteran's claim in December 2009, in relevant 
part, to afford him a VA examination.  During the resulting 
January 2010 VA examination, the examiner diagnosed tinea 
versicolor by history, noting that the Veteran had no rash at the 
time of examination, and concluding that the Veteran's 
representations of the rash was more consistent with tinea 
versicolor than with vitiligo; onychomycosis of the toenails of 
the right foot except for digit number 3; and a third toe 
deformity, possibly due to trauma.  With respect to the Veteran's 
reported tinea versicolor and onychomycosis, the examiner was 
unable to link the disorders to service, noting no in-service 
skin problems reported and the normal skin examination at 
separation from service and the denial of skin problems at that 
time.  With respect to the third toe deformity, the examiner 
stated that it was not likely related to service because the 
Veteran had a normal foot examination at separation and there was 
no documentation of a toe injury during service.  As the 
examiner's report was based on review of the Veteran's service 
treatment records, interview of the Veteran, and physical 
examination, and provided a sufficient rationale for its 
conclusions, the Board finds the examination report to be 
thorough, complete, and sufficient upon which to base a decision 
with respect to the Veteran's claims for service connection.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

As such, for the reasons outlined above, the Board finds that 
there has been substantial compliance with its December 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).   
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board notes that for veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  In this case, the evidence of record does not 
indicate, nor has the Veteran claimed, that he has been diagnosed 
with arthritis of the right foot.  As such, application of the 
above presumptive provision is not warranted.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for his 
skin and right foot disorders.  During the December 2002 Board 
hearing, the Veteran indicated that he began to notice a skin 
condition on his back shortly after being discharged from service 
in June 1967, specifically at some point during that summer.  In 
addition, the Veteran claimed that a "blow toe" on his right 
foot began during basic training or his service in Korea.  He 
further added that he sought one time treatment for his 
conditions at the VA hospital in Portland after discharge.  In 
addition, the Veteran has stated that he was exposed to tear gas 
during service, which he believes may have caused or contributed 
to his skin and "blow toe" conditions. 
 
The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of foot or skin problems.  In 
a May 1967 report of medical history, the Veteran denied any 
current or past history of foot trouble.  Moreover, a 
contemporaneous medical examination showed normal skin and feet.

As noted above, after service the Veteran reported seeking 
treatment for his skin and right foot problems on one occasion in 
approximately 1967 and for general illness several times 
otherwise over the decades.  During an August 1987 medical 
examination for admission into the Army National Guard, the 
examiner noted a number of spots on the back and blow toes and 
calluses on the right foot.  In February 1988, the Veteran sought 
treatment for spots on his back.  The Veteran indicated that he 
had undergone a military physical recently and the examiner 
recommended seeing a dermatologist for the skin problems.  The 
treatment provider noted tinea on the trunk and indicated that 
the posterior shoulders may be a fungus versus vitiligo.  The 
assessment was fungus on trunk and that the Veteran may have 
vitiligo as well on the upper back.  The provider prescribed 
selium shampoo to be used as a lotion and prescribed nothing for 
vitiligo.  In February 1997, a treatment record indicated a 
probable diagnosis of tinea versicolor, with respect to lesions 
on the chest and back that the Veteran was treating with selium.  
In November 1997, the Veteran sought treatment for his feet and 
was diagnosed with onychomycosis of several toes on the right 
foot.  In March 1999, the Veteran was diagnosed with a history of 
tinea.  In September 2001, the Veteran had a noted varus rotated 
hammer toe of the third digit on the right foot, onychomycosis, 
and plantar shearing tyloma on the second and third metatarsals 
of the right foot.  Thereafter, the Veteran received 
approximately annual treatment for his right foot problems.

As directed by the December 2009 Board remand, the Veteran was 
afforded a VA examination in January 2010.  The examiner noted 
that the claims file was reviewed.  At that time, the Veteran 
reported vitiligo that affected his upper back, specifically 
across his shoulders.  He stated that it started shortly after 
returning home from Korea, certainly within one year of 
separation from service.  The rash occurred intermittently, but 
was worse in the summer or during the winter if the Veteran wore 
a lot of clothes.  The condition had remained unchanged since 
1967, but the Veteran did not have the rash at present.  The 
examiner noted that the VA treatment records noted a diagnosis of 
tinea versicolor and treatment with selenium sulfide since 1997.  
The examiner concluded that it was unlikely the Veteran had 
vitiligo, based on the Veteran's description of the rash.  Based 
on the Veteran's reported history and the medical evidence of 
record, the examiner diagnosed tinea versicolor, without current 
manifestation, as the Veteran's description of symptoms was not 
consistent with vitiligo and the examiner concluded that the 
proper diagnosis should be tinea versicolor.  As to etiology, 
based on the absence of any treatment, complaints, or diagnoses 
in service and the normal skin examination in May 1967, the 
examiner was unable to link any current skin disorder with the 
Veteran's military service.  

As to the feet, the examiner noted diagnoses of onycholysis / 
onychomycosis.  The Veteran reported that he was diagnosed with 
toenail and foot fungus at the Portland VAMC shortly after 
separation from service.  The Veteran initially denied any trauma 
to the right foot, but later stated that he may have broken the 
right third toe.  The examiner noted current treatment for and 
diagnoses of onychomycosis and varus rotated hammertoes of the 
third digit.  The Veteran reported pain in the ball of his right 
foot, but no pain associated with the toes or toenails.  Based on 
the above and physical examination, the assessment was 
onychomycosis of the right toenails, except for the third digit, 
and a third toe deformity, possibly due to trauma.  As to 
etiology, the examiner stated that the Veteran's third toe 
deformity was not likely related to service due to his normal 
foot examination prior to separation.  Later in the opinion, 
however, the examiner stated that whether the third toe deformity 
was caused or related to his military service could not be 
determined without resort to speculation, given the absence of 
any evidence of injury in service and the Veteran's inability to 
give a specific history regarding the right toe deformity.  With 
respect to the onychomycosis, the examiner was unable to link the 
current disorder to service without resort to speculation because 
there was no noted skin or toe problems during service or prior 
to separation on examination.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a current right foot or skin disability that was incurred in 
or aggravated by his military service.  Specifically, there is no 
competent evidence of record linking the Veteran's current skin 
and right foot disabilities to his military service.  With 
respect to the January 2010 VA examination opinion, the Board 
notes that a possible connection is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value and 
not a sufficient basis to grant service connection).

In that regard, the Board has considered the Court's recent 
holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when 
a medical examiner concludes that he or she is unable to provide 
a nexus opinion without speculation, this alone does not make the 
medical opinion inadequate, as a medical opinion with such 
language may be adequate if the examiner sufficiently explains 
the reasons for this inability.  Id. at 389-90.  In this case, 
the Board concludes that the January 2010 VA examiner did provide 
sufficient reasons for being unable to provide a concrete 
opinion.  Specifically, the examiner noted the absence of any 
skin or right foot problems documented in the service treatment 
records and the normal examination of the same in May 1967 prior 
to separation from service.  The examiner discussed the Veteran's 
reported history of symptoms beginning in or shortly after 
service, as well as treatment at the VAMC in Portland shortly 
after service, but otherwise the absence of complaints or 
treatment for approximately 30 years.  With respect to the 
Veteran's third digit deformity, the examiner also noted the 
Veteran's inability to provide a specific history of the injury 
and his contradictory statements as to whether he injured the toe 
in service.  Given the foregoing, the Board finds the January 
2010 VA examination report adequate, but that it may not serve as 
a basis for granting service connection.

In addition, the Board observes the VA examiner discussed the 
skin and right foot problems in the context of whether they were 
"due to or related" and "caused or related" to military 
service.  Given the overall text of the VA examiner's opinion, 
including the in-service and post-service history discussed in 
the record and the rationale provided, the Board concludes the 
term "related" encompasses both "caused by" and "aggravated 
by."  As such, the VA examiner did discuss both causation and 
aggravation with respect to the Veteran's right foot and skin 
disabilities.

The Board also has considered the Veteran's lay assertion that he 
has skin and right foot disabilities that are related to his 
military service.  Certainly, he is competent to report sensory 
or observed symptoms such as a rash or deformity of the toe or 
foot and pain or deformity of a toe, and his testimony in that 
regard is entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

With respect to the Veteran's skin claim, the Board believes that 
skin rashes are among the types of disabilities that lend 
themselves to lay observation; thus, the Veteran is competent to 
report having skin rashes and to describe the symptoms he 
experienced at that time.  See Falzone v. Brown, 8 Vet. App. 398 
(1995); McCartt v. West, 12 Vet. App. 164 (1999) (Veteran alleged 
skin disorder of boils, blotches, rash, soreness, and itching 
since service and the Court implied that this may be the type of 
condition lending itself to lay observation and satisfy the nexus 
requirement).  Significantly, however, the Veteran acknowledges 
that his skin rashes did not begin until after his separation 
from military service.  While the Veteran asserts the skin 
problems began shortly after his separation from service, 
specifically sometime during the summer of 1967, the Veteran 
offers no evidence of symptomatology directly linking those skin 
rashes to his military service.  Given this lack of a continuity 
of a rash or other skin symptoms from his military service, the 
Boar concludes that the Veteran is not competent to render an 
opinion as to the cause or etiology of any current skin rashes 
that began after his separation from military service because he 
does not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  The difficulty for a layperson in diagnosing any 
specific skin disorder is amply evidenced in this case by the 
multiple different diagnoses made by various medical 
professionals based on the Veteran's consistent symptomatology.  
Given the foregoing, the Board affords any statements by the 
Veteran as to etiology of any current skin disorder to be of 
extremely little probative weight.

As to the Veteran's third toe deformity, diagnosed as hammertoe, 
the Board has considered the Veteran's reports that he developed 
right foot problems during basic training or during his service 
in Korea, but that he did not report these problems during his 
separation examination because he was afraid that he would be 
sent back to Korea.  The Board finds these statements less than 
credible.  In that regard, credibility is an adjudicative and not 
a medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's current statements as to the circumstances of his in-
service injuries are inconsistent with the objective medical 
record and the Veteran's own contemporaneous statements. 
 
In that regard, the Board finds the Veteran's representations 
that he intentionally misrepresented his medical history when he 
denied a history of foot problems on his separation examination 
because he was afraid of being sent back to Korea not credible.  
Moreover, on the same report of medical history, the Veteran 
claimed a history of mumps, reaction to serum, drug, or medicine, 
and a history of venereal disease.  Thus, the Veteran was willing 
to report a history of some pre-service and in-service medical 
problems.  This also tends to show that the Veteran's claim that 
he was afraid that reporting problems with his feet would result 
in his re-induction into service and being sent back to Korea for 
further service is not credible.  Finally, the Board notes that 
the Veteran had normal feet on a contemporaneous medical 
examination.  The Veteran has not explained why he believed that 
reporting current problems with his foot could result in an 
extension of his tour of duty and a return to Korea and, based on 
the foregoing, the Board finds such an assertion patently 
incredible.  

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced foot problems beginning in 
service.  Rather, the service treatment records clearly document 
normal feet on entrance and separation from service, as well as 
an explicit denial of foot trouble by the Veteran shortly prior 
to his separation.  Regardless of whether the Veteran is 
purposely mischaracterizing the events in service or 
unintentionally doing so, the ultimate conclusion is that his 
current statements regarding right toe problems beginning in 
service and continuing thereafter is simply not credible 
evidence.

In summary, the most probative evidence of record indicates that 
the Veteran's current right foot and skin disabilities were not 
caused or aggravated by his military service.  As discussed 
above, the service treatment records are absent of any complaints 
of foot or skin problems in service.  Nor are there any 
documented complaints of such problems for over 20 years after 
service.  The Veteran concedes that his skin problems did not 
begin until after separation from service, albeit within several 
months of separation.  The Veteran's current reports of right toe 
problems beginning in service and continuing thereafter are 
inconsistent with his in-service statements and objective 
contemporaneous medical examination.  To date, the claims file 
indicates no VA or private treating professional has 
affirmatively related the Veteran's current right foot or skin 
disabilities to his military service.  As discussed above, the 
January 2010 VA examiner considered the Veteran's reported 
history of right toe and skin problems, as well as the absence in 
the claims file of complaints (and indeed the explicit denial) of 
foot or skin problems in the service treatment records or for 
multiple decades after service.  Based on this evidence, the 
examiner concluded it would be speculation to attribute the 
Veteran's current right toe or skin disabilities to his military 
service.  As reflected by the discussion above, the preponderance 
of the evidence is against the claims for service connection.  As 
such, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include 
tinea versicolor and vitiligo, is denied.

Entitlement to service connection for a right foot disorder, to 
include hammer toes, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


